Citation Nr: 0714889	
Decision Date: 05/18/07    Archive Date: 06/01/07	

DOCKET NO.  04-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for status post proximal humeral resection and 
tumor resection of the right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from July 7, 1980 to 
August 19, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VARO in Waco, Texas, that determined the appellant had not 
submitted new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for residuals, proximal humeral resection and tumor resection 
of the right shoulder.

In accordance with the provisions of 38 C.F.R. § 20.702 
(2006), this case has been advanced on the Board's docket for 
good cause shown.

This matter is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D. C.  VA will notify the 
veteran should further action be required.


REMAND

A review of the evidence of record reveals that the veteran 
has appointed the Military Order of the Purple Heart as his 
accredited representative to assist him with the development 
of his claim.  The record reveals that on April 17, 2007, the 
accredited service organization asked that the claims folder 
be returned to the Waco RO in order that it might conduct 
further review of the file.





In view of the foregoing, the case is REMANDED for the 
following:

1.  The claims folder should be referred 
to the Military Order of the Purple Heart 
at the Waco RO for review of the claims 
folder.  The service organization should 
be given a reasonable period of time in 
which to associate any additional 
argument or evidence with the claims 
file.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  The case should then be 
returned to the Board if otherwise in 
order.  The Board intimates no opinion as 
to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

